AVENANT n°3

AU

CONTRAT D’EXPLORATION

ET DE

PARTAGE DE PRODUCTION

« ETAME MARIN N°G4 — 160 »

qu oo

AVENANT N°3
AU CONTRAT D’EXPLORATION ET DE
PARTAGE DE PRODUCTION « ETAME N°G4.160 »

ENTRE :

L'ETAT GABONAIS, représenté par Monsieur Julien NKOGHE BEKALE,
Ministre des Mines, du Pétrole et des Hydrocarbures,

D'une part,
ET

VAALCO GABON (ETAME}), Inc., société constituée selon les lois en
vigueur dans l'Etat de Delaware, Etats-Unis d'Amérique, ayant son Siège
Social à Houston, Texas, 77027, Etats-Unis d'Amérique, 4600 Post Oak
Place, Suite 309, représentée par Monsieur Russell SCHEIRMAN,
Président ayant tout pouvoir à l'effet des présentes,

D'autre part,

L'Etat Gabonais et Vaalco Gabon Œtame), Inc. sont ci-après dénommées
collectivement « les Parties » et individuellement « la Partie ».

AYANT PREALABLEMENT EXPOSE QUE :

è l'Etat est propriétaire des ressources naturelles du sol et du sous-sol
de son territoire, des zones marines relevant de sa souveraineté ou
faisant partie de sa zone économique exclusive ;

© TÉTAT GABONAIS et VAALCO GABON (ETAME), Inc. ont signé le 07
juillet 1995, un Contrat d'Exploration et.de Partage de Production
(CEPP) « ETAME MARIN n°G4-160 » ;

9 par Décret n°0001513/PR/MMEP/DGEEH du 12 décembre 1995, il
a été institué une Autorisation Exclusive d'Exploration valable pour
les hydrocarbures liquides et gazeux dite « ETAME Marin n°G4-160 »
et approuvé le Contrat d'Exploration et de Partage de Production
(CEPP) y relatif ;

© par Arrêté n°00043/MMEPRH du 17 juillet 2001, il a été institué et

attribué à ia société VAALCO GABON (ETAME), Inc., conformément
aux stipulations de l'Article 16.4 du « CEPP ETAME MARIN n°G4-

2 A has

160», une Autorisation Exclusive d'Exploitation valable pour les
hydrocarbures liquides et gazeux dite « ETAME MARIN n°G5-88 » ;

par Avenant n°1 au CEPP « ETAME MARIN n°G4-160 » du 7 juillet
2001, il a été institué deux périodes d'exploration supplémentaires ;

par Avenant n°2 au CEPP « ETAME MARIN n°G4-160 » du 13 avril
2006, il a été institué deux périodes d'exploration additionnelles et
consignées les obligations de travaux y relatives ;

par Arrêté n°0000623/PR/MMEPRH du 20 juin 2006, il a été
institué et attribué à la société VAALCO GABON (ETAME), Inc.
conformément aux stipulations de l'Article 16.4 du « CEPP ETAME
MARIN n°G4-160 », une Autorisation Exclusive d'Exploitation valable
Pour les hydrocarbures liquides et gazeux dite « EBOURI n°G5-98 » :

la société VAALCO GABON (ŒTAME), Inc. a présenté, en date du 05
octobre 2009, une demande de modüfication des stipulations
contractuelles relatives à la durée de la sixième (6Gèx) période
d'exploration du CEPP « ETAME MARIN n°G4-160 » afin de lui
permettre de réaliser des obligations supplémentaires de travaux sur
la totalité de la Zone Délimitée ;

les Parties ont convenu en conséquence d'apporter par le préserit
Avenant les modifications nécessaires au CEPP « ETAME MARIN
n°G4-160 » afin que soient retranscrites dans les droits et obligations
du Contracteur la durée de la sixième (6ème) période d'exploration et
les travaux y afférents.

IL A ETE CONVENU ET ARRETE CE QUI SUIT :
Article 1er

L'Article 2 de l'Avenant n°2 au Contrat d'Exploration et de Partage de
Production (CEPP) « ETAME MARIN n°G4-160» est modifié et se lit
désormais comme suit :

« Si le Contracteur, durant ia cinquième (5ème) période, prorogée s'il y
a lieu en application de l'Article 1er de l’Avenant n°2, a satisfait à ses
obligations résultant du Contrat, notamment aux engagements de
travaux définis à l'Article 5 dudit Avenant, l'Autorisation Exclusive
d'Exploration est, à sa demande, renouvelée pour une sixième (Gène)
période de cinq (5) Arnées Contractuelles sur la totalité de la Zone

Délimitée.

La sixième (6ème) période peut, également, être prorogée de trois (3)
mois au maximum pour les mêmes motifs et dans les mêmes
conditions que celles indiquées à l'Article Ler de PAvenant n°2.

Le Contracteur doit présenter sa demande de renouvellement pour la
sixième (6ème) période au moins trente (80) jours avant l'expiration de
la cinquième {5ère},

Si le Contracteur a bénéficié de la prorogation prévue à l'Article 1er de
l’Avenant n°2, le délai de trente (80) jours susvisé court à compter de
la fin de cette prorogation, afin de lui permettre d'examiner et
d'évaluer les résultats des travaux et de Juger de l'intérêt de présenter
une demande de renouvellement.

Le renouvellement est accordé par Arrêté du Ministre en charge des
Hydrocarbures ».

Article 2

Durant la sixième (6ème) période d'exploration définie à l'Article 1er ci-dessus,
le Contracteur est tenu de réaliser au moins les travaux ci-après :

© forage de deux (2) puits fermes ;

© acquisition de 150 km? de sismique 3D.

Pour réaliser ce Programme de Travaux dans les conditions techniques les
meilleures généralèment admises dans l'industrie internationale des
Hydrocarbures, le Contracteur investira une somme estimée à dix sept
millions cinq cent mille dollars des Etats-Unis d'Amérique ($ 17,500,000).

Article 3

l'Article 21 du CEPP « ETAME MARIN n°G4-160 » est complété et se lit
désormais comme suit :

4 # het

21.8 [nouveau]

“Le Contracteur est tenu de contribuer à un fonds destiné au
développement des Communautés locales.

Cette contribution est fixée au paiement d’un montant de deux cent
cinquante mille dollars des Etats-Unis d'Amérique (US$ 250,000) par
Année Civile.

La contribution au fonds pour le développement des communautés
locales est incluse dans le Compte des Coûts Pétroliers ».

Article 4

Toutes les autres dispositions du CEPP « ETAME MARIN n°G4-160 » non
modifiées au titre des Articles du présent Avenant restent inchangées et
continuent de produire tous leurs effets.

Article 5

Le présent Avenant au CEPP « ETAME MARIN n°G4-160 » entrera en vigueur
à compter dé sa date de signature par les Parties,

Fait à Libreville, le 2 G NOV, 2009

Pour l'Etat Gabonais, Pour VAALCO GABON (TAME), Inc.

Le Président

1) RE —

Russell SCHEIRMAN

